Citation Nr: 0621791	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to the service-connected diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a heart condition in service or for many years 
thereafter.  

2.  The currently demonstrated heart condition is not shown 
to be due to any event or incident of the veteran's period of 
active service

3.  The veteran's arteriosclerotic heart disease is not shown 
to have been caused or aggravated by his service-connected 
diabetes mellitus.  



CONCLUSION OF LAW

The veteran's disability manifested by a heart condition is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor is proximately due to or the result of 
his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 3.310 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arteriosclerotic 
heart disease, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present case the Board notes the veteran's service 
medical records are devoid of complaints or findings 
referable to a heart condition.  The Board is aware that the 
veteran noted having pain or pressure in his chest during 
service, but there is no indication of heart involvement 
during the service period.

Subsequent to service, in multiple VA medical records dated 
in June 1997, the veteran reported to the medical center for 
an elective cardiac catheterization.  The veteran reported 
having some substantial chest discomfort with exertion.  The 
veteran reported a history of hypertension, non insulin 
dependent diabetes mellitus, and coronary artery disease.  

The examination revealed that the veteran suffered from an 
unstable angioplasty.  He was diagnosed as having coronary 
artery disease.  The veteran received a cardiac 
catheterization and percutaneous transluminal coronary 
angioplasty.  

In a February 2003 discharge summary report from a private 
medical facility, the examiner noted the history of 
atherosclerotic coronary artery disease with the history of 
myocardial infraction status post angioplasty, non-insulin 
dependent diabetes mellitus, hypertension and tobacco abuse.  

An examination revealed non-obstructive disease in the left 
anterior descending (LAD).  The right coronary was 100 
percent occluded in the mid, which was a chronic occlusion.  
The circumflex had a proximal total occlusion with LAD, 
collaterals, and posterior descending (coronary) artery 
(PDA).  

The veteran was diagnosed with acute non- Q-wave infarct, 
atherosclerotic coronary artery disease, hypertension, 
diabetes, tobacco abuse, and hyperlipidemia.  

The veteran underwent catheterization and percutaneous 
transluminal coronary angioplasty (PTCA) of the circumflex 
times 2.  

In a June 2003 VA heart examination, the veteran reported a 
history of chest pain beginning in 1996.  He stated the chest 
pain was diagnosed as a heart attack.  The veteran had had a 
heart catheterization and angioplasty.  One blood vessel 
could not be treated.  

The veteran reported that in February 2003 he was admitted to 
Christiana Hospital and diagnosed with acute heart attack.  
He received an angioplasty and was advised to quit smoking 
and obtain regular treatment for the heart condition.  

Since February 2003 the veteran reported complaining of chest 
pain on a daily basis.  He stated the chest pain is primarily 
in the left side and is marked by difficulty breathing and 
sweating.  He reported using nitroglycerin he would obtain 
immediate relief.  He had never been diagnosed with heart 
failure.  

Examination revealed the precordial area was normal to 
inspection and palpation.  Murmurs, rubs, and gallops were 
absent.  He was diagnosed with status post multiple infarcts 
both Q and non-Q-wave coronary artery disease, hypertension, 
diabetes mellitus type 2, hyperlipidemia, and tobacco abuse.

In a June 2003 addendum opinion, the doctor who performed the 
VA heart examination stated there was no causal relationship 
between coronary artery disease and the service-connected 
diabetes mellitus.  

Here, the only medical evidence the veteran has presented 
supporting his claim is a June 2003 lay statement by his 
wife.  

The veteran's wife, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988; YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a heart condition 
to include as secondary to his service-connected diabetes 
mellitus, and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a heart condition, to include as 
secondary to the service-connected diabetes mellitus is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


